Name: Commission Regulation (EEC) No 3665/90 of 18 December 1990 amending Regulation (EEC) No 1859/82 concerning the selection of returning holdings for the purpose of determining incomes of agricultural holdings
 Type: Regulation
 Subject Matter: farming systems
 Date Published: nan

 19 . 12. 90 No L 356/15Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3665/90 of 18 December 1990 amending Regulation (EEC) No 1859/82 concerning the selection of returning holdings for the purpose of determining incomes of agricultural holdings 1990  and for subsequent accounting years, the threshold of economic size as referred to in Article 4 of Regulation No 79/65/EEC shall be as follows, in ESU as defined in Annex III to Commission Decision 85/377/EEC 0 : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 79/65/EEC of 15 June 1965 setting up a network for the collection of accountancy data on the incomes and business operation of agricultural holdings in the European Economic Community ('), as last amended by Regulation (EEC) No 3768/85 (2), and in particular Articles 4 (4), 5 (5) and 6 (2) thereof, Whereas Article 2 of Commission Regulation (EEC) No 1859/82 (3), as last amended by Regulation (EEC) No 1 753/87 (4), fixes the threshold for the economic size of returning holdings ; that in order to enhance the field of observation, in particular for agricultural holdings in Denmark, it is appropriate to modify the threshold level of the economic size ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Community Committee for the Farm Accountancy Data Network, for the Netherlands : 16 ESU for Belgium : 12 ESU for Germany : 8 ESU for France : 8 ESU for Luxembourg : 8 ESU for the United Kingdom (not including Northern Ireland) : 8 ESU for Northern Ireland : 4 ESU for Denmark : 4 ESU for Ireland : 2 ESU for Italy : 2 ESU for Greece : 2 ESU for Spain : 2 ESU for Portugal : 1 ESU. O OJ No L 220, 17. 8 . 1985, p. 1 .'HAS ADOPTED THIS REGULATION : Article 1 Article 2 of Regulation (EEC) No 1859/82 is replaced by the following text : 'Article 2 For the 1990 accounting year  a period 12 consecu ­ tive months beginning between 1 January and 1 July Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities, It shall apply from the 1990 accounting year. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 December 1990. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No 109, 23. 6. 1965, p. 1859/65. (2) OJ No L 362, 31 . 12. 1985, p. 8 . (3) OJ No L 205, 13 . 7. 1982, p. 5. (4) OJ No L 166, 25. 6. 1987, p. 10 .